Citation Nr: 0023743	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for history of renal 
calculi of the left kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

In correspondence received in June 2000, it was argued on the 
veteran's behalf that an April 1982 rating decision 
wrongfully reduced the veteran's evaluation for history of 
renal calculi from 20 percent to noncompensable.  As this 
issue has not been developed for appellate review, it is 
referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected left kidney disability is 
manifested by recurrence of kidney stones requiring invasive 
procedures no more than two times per year, and no more than 
occasional pain related to kidney stones.  


CONCLUSION OF LAW

The schedular criteria for a compensable 10 percent 
evaluation for history of renal calculi of the left kidney 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b Diagnostic Codes 
7508, 7509 and 7511 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his history of recurrent renal calculi of the left kidney 
does not adequately reflect the severity of that disability.  
He contends that he had pain and requires invasive procedures 
and drug therapy.  Therefore, a favorable determination has 
been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
In this regard, the Board notes that a VA examination has 
been conducted, private medical records have been reviewed, 
and the veteran has been afforded the opportunity to testify 
in person.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, nephrolithiasis is evaluated as 
hydronephrosis, except that a 30 percent evaluation is 
warranted for recurrent stone formation requiring one or more 
of the following: diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times a year.  
Diagnostic Code 7508.  Stricture of the ureter is evaluated 
as hydronephrosis, except that a 30 percent evaluation is 
warranted for recurrent stone formation requiring one or more 
of the following: diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times a year.  
Diagnostic Code 7511.  Hydrophenosis with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage, warrants a 10 percent evaluation.  Frequent attacks 
of colic requiring catheter drainage warrant a 20 percent 
evaluation.  Diagnostic Code 7509.

The Board notes that scar residuals may be evaluated pursuant 
to 38 C.F.R. § 4.118, Codes 7803 - 7805 (1999).  Esteban v. 
Brown, 6 Vet. App.  259 (1994).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a December 1978 
rating decision granted the veteran service connection for 
history of renal calculi with retained renal calculus of the 
left kidney.  The evaluation was 20 percent, effective August 
1978, under Diagnostic Codes 7508 - 7509.  A January 1982 
rating decision reduced the veteran's evaluation to 
noncompensable, effective April 1982.  This reduction was 
based on the report of a September 1980 VA examination during 
which a current renal calculus could not be confirmed.  

The reopened increased rating claim was received on February 
27, 1997.  As such, the relevant rating period begins in 
February 1996.  38 C.F.R. § 3.400(o)(2) (1999).  

Evidence dated during the appeal period consists of private 
medical records, primarily from Richard Mills, M.D.  In 
January 1997 the veteran was assessed with flank pain and 
probable nephrolithiasis with some gross hematuria.  In late 
January 1997, pursuant to a preoperative diagnosis of left 
ureteral calculus, the veteran underwent a cystoscopy and 
stent placement and the bladder was emptied.  In early 
February 1997, the veteran underwent a cystoscopy, stent 
removal, ureteroscopy, stone basketing and stent placement.  
A calculus measuring 9 mm in maximum dimension was removed.  
In late February 1997, the veteran underwent a flexible 
cystoscopy with stent removal.  It was noted that the veteran 
had had problems with his stent manifested by hematuria.  An 
April 1997 office note provides that a repeat IVP earlier 
that month had suggested a distal ureteral stricture.  The 
impression was left ureteral stricture.  In August 1997, the 
veteran was followed up for left ureteral stenosis.  It was 
noted that the veteran complained of left-sided pain and the 
physician stated that he was not sure that this was not 
radiculopathy, and that an IVP was obtained and showed no 
evidence of obstruction or hydronephrosis.  It was noted that 
there was still evidence of narrowing of the ureter, but it 
did not appear to be clinically significant.  An August 1997 
CAT scan resulted in an impression of small prostatic 
calculi, but otherwise the study was within normal limits.  
An October 1997 note provides that a CAT scan was negative 
with no evidence of ureteral narrowing or extrinsic mass, and 
that the veteran started Elavil for pain relief.  

In February 1998, the veteran complained of chronic left 
lower quadrant pain that was felt to be secondary to a 
stricture.  It was noted that this appeared not to be the 
case.  The veteran continued to complain of pain in August 
1998 and March 1999.  An IVP conducted in April 1999 found 
that there was a suspected non-obstructing stricture at the 
distal aspect of the left ureter near the level of the 
inferior aspect of the SI joint, but that no obvious acute 
obstruction or other abnormality was seen.  A May 1999 note 
provides that an IVP was negative for stones, and provided an 
assessment of neuropathic left lower quadrant pain.  A 
December 1999 note provides that the veteran complained of 
chronic left-sided flank and lower abdominal pain, that there 
were no stones, and that the veteran's pain did not appear to 
be urologic in origin and appeared to be a neuropathy.  

The report of an August 1997 VA examination indicates the 
examiner reviewed the veteran's medical history during the 
appeal period, based on medical records provided by the 
veteran.  On physical examination, the veteran had minimal 
tenderness in the left flank, with no costovertebral angle 
tenderness.  There was a 12 cm scar on the left lower 
quadrant incident to an exploratory laparotomy many years 
earlier.  The pertinent impression was recurrent left renal 
calculi. 

In July 2000, the veteran and his wife testified before the 
undersigned Board member, sitting at Detroit, that in January 
1997 he began to experience abdominal pain, preceded by blood 
in the urine and increased urinary frequency.  He said that a 
kidney stone was removed in February 1997, and that several 
stents were inserted in early 1997.  He said that a doctor 
told him that he had scar tissue that resulted in pain.  

The veteran said that currently he had to sit when urinating 
in order to fully empty his bladder.  He said that he saw Dr. 
Mills about every six months for treatment.  He said that he 
took Elavil for pain in the morning and evening, and that 
this medicine relaxed him but that the pain remained and was 
constant.  The veteran's wife said that the Elavil made the 
veteran sleepy and he could not drive or work while taking 
it.  The veteran said that he had missed work often, or had 
to work with pain, since he could not take the Elavil at his 
job for General Motors.  He said that he had retired, and 
believed that if he had not had the kidney problems he would 
still be able to work.  The veteran said that he had a scar 
on his abdomen from VA exploratory surgery that was irritated 
by his belt.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable 30 percent evaluation under Diagnostic Codes 7508 
or 7511.  Although clinical records establish the presence of 
left renal calculi in January and February 1997, requiring 
invasive procedures for extraction, such procedures have not 
been shown to have been required "more" than two times a 
year, as contemplated in the diagnostic code criteria.  
Further, stricture of the ureter, while suspected, was 
ultimately clinically ruled out.  Diagnostic Codes 7508 and 
7511.  

Significantly, however, the Board finds that the service-
connected disability at issue warrants a compensable 10 
percent evaluation under Diagnostic Code 7509 for 
hydronephrosis.  As noted above, the Schedule provides that 
nephrolithiasis may be evaluated as hydronephrosis.  The 
veteran's complaints of renal colic, requiring no more than 
two invasive procedures in one year, is deemed most 
comparable to the criteria of an occasional attack of colic, 
not infected and not requiring catheter drainage.  In this 
regard, the veteran has not alleged and the evidence does not 
show that he requires catheter drainage.  The veteran's 
private medical records do indicate continued complaints of 
abdominal pain throughout the appeal period.  However, there 
is evidence that the pain remaining after the February 1997 
stone removal is not related to kidney stones or ureteral 
strictures.  In February 1998, it was noted that the 
veteran's pain was not due to a stricture, and in May 1999 
and December 1999 it was noted that the veteran's pain did 
not appear to be urologic in origin but appeared to be a 
neuropathy.  Service connection has not been established for 
neuropathy as a residual of the disability at issue.  Hence, 
the preponderance of the evidence is against an evaluation 
higher than the 10 percent awarded herein.  Diagnostic Code 
7509.

Finally, based on a thorough review of the record, the Board 
finds that the preponderance of the evidence is against a 
compensable separate evaluation under Diagnostic Codes 7803-
7805.  In this regard, the Board points out that despite the 
veteran's complaints of irritation of his scar by his belt, a 
VA examination in August 1997 was negative for evidence of 
tenderness, pain, poor nourishment, repeated ulceration, or 
associated limitation of function.  The remainder of the 
veteran's medical records are also silent as to this scar. 
Diagnostic Codes 7803-7805.  

In light of the foregoing, the Board finds that a compensable 
10 percent evaluation for the veteran's history of renal 
calculi of the left kidney is warranted.


ORDER

A compensable 10 percent evaluation for history of renal 
calculi of the left kidney is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

